Citation Nr: 0908440	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  07-30 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
traumatic arthritis of the right knee with painful motion.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a medial meniscectomy of the right knee.  

3.  Whether the reduction of the Veteran's service-connected 
degenerative joint disease of the lumbar spine from 40 
percent to 10 percent, effective December 1, 2007, was 
proper.  



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1958 to July 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2007 and August 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  The April 2007 
decision continued the Veteran's 10 percent ratings for his 
service-connected traumatic arthritis and residuals of medial 
meniscectomy of the right knee, and proposed to reduce the 
Veteran's evaluation for his service-connected degenerative 
joint disease of the lumbar spine.  The August 2007 rating 
decision decreased the Veteran's evaluation from 40 percent 
to 10 percent for degenerative joint disease of the lumbar 
spine.  

In August 2008, the Veteran appeared and testified at a 
Travel Board hearing at the St. Petersburg RO.  The 
transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

In light of the VCAA, further evidentiary development is 
necessary.  

The Veteran most recently underwent a VA examination of the 
right knee and spine in March 2007.  During his August 2008 
hearing, the Veteran reported that prior to his March 2007 VA 
examination, he took pain medication, and therefore, could 
not feel pain in his right knee or lumbar spine.  He 
testified that the symptoms of his right knee and lumbar 
spine disabilities were more severe than noted in the March 
2007 VA examination.  Specifically, he noted that his back 
tends to freeze up and pain radiates down his legs.  He 
further testified that his right knee locks from once to 
three times monthly.  The Veteran noted that his right knee 
sometimes "gives way" and causes him to stumble.  He also 
testified that the pain level in his right knee and lumbar 
spine have increased since the last VA examination.  

Following a complete review of the record, the Board finds 
that there is insufficient evidence upon which to render a 
decision on the Veteran's claim for increased ratings and 
disagreement with the rating reduction.  The claim for 
increased ratings for his service-connected right knee 
disabilities and the issue regarding the propriety of the 
rating reduction for his lumbar spine disability must be 
remanded to assess the current severity of these 
disabilities.

Further, there is no evidence that the Veteran was provided 
notice in compliance with Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) based upon his requests for an increased 
rating.  Thus, upon remand, this notice should be provided.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice 
regarding the evidence required to 
substantiate his claims for increased 
ratings-including VCAA notice compliant 
with Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  This notice should include all 
applicable diagnostic codes, specifically 
Diagnostic Code 5257 regarding the rating 
criteria for instability of the knee.  
Perform all development deemed necessary.

2.  Schedule the Veteran for a VA 
examination with the appropriate 
specialist to determine the current 
severity of the Veteran's right knee and 
lumbar spine disabilities.  The Veteran's 
claims folder should be made available to 
the examiner for review.  The examiner is 
to perform all necessary clinical testing 
and render all appropriate diagnoses based 
upon the reported symptomatology.  
Appropriate testing should be performed to 
specifically identify any associated 
objective symptoms of the claimed 
disability.  The range of motion study 
should include comments on functional loss 
due to pain, fatigability, lack of 
endurance and incoordination.  The 
examiner should then note the current 
level of the Veteran's right knee and 
lumbar spine disabilities.  

3.  When the requested development has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to cure procedural and 
evidentiary defects and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The Veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




